ORDER The separate concurrence to the memorandum disposition filed November 30, 2017, is amended as follows: On page 2, line 17 of the concurrence, change “In sum, even if we assume” to “Even if we assume”; on page 3, at the end of line 5 of the concurrence, add the citation: “Beckles v. United States, — U.S. -, 137 S.Ct. 886, 897-98, 197 L.Ed.2d 145 (Ginsburg, J., concurring).” With these amendments, the panel has voted to deny Appellant’s petition for panel rehearing and rehearing en banc. The full court has been advised of the petition for rehearing en banc, and' no judge of the court has requested a vote on it. , Appellant’s petition for panel rehearing and rehearing en banc is DENIED. No further petitions for panel rehearing or for rehearing en banc may be filed.